IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00031-CV

BIRKEL INVESTMENT HOLDINGS, LTD.,
                                                            Appellant
v.

G-5 HOLDINGS, L.C.,
                                                            Appellee


                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 06-002109-CV-85


                          MEMORANDUM OPINION


      Birkel Investment Holdings, Ltd. filed a notice of appeal on January 19, 2010

from an order of the trial court that granted a motion for judgment filed by G-5

Holdings, L.C.

      Birkel Investment Holdings, Ltd. now seeks a dismissal of its appeal because the

trial court granted a motion for new trial on February 17, 2010 and thus, the appeal is no

longer necessary.
        Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.1(a)(1).



                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed March 3, 2010
[CV06]




Birkel Investment Holdings, Ltd. v. G-5 Holdings, L.C.                       Page 2